NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted October 18, 2017 
                                 Decided October 25, 2017 
                                               
                                          Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       KENNETH F. RIPPLE, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
No. 16‐3200 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 3:15‐CR‐30086‐SMY 
                                                  
GREGORY FOREST,                                  Staci M. Yandle, 
      Defendant‐Appellant.                       Judge. 
 

                                         O R D E R 

        Gregory Forest pleaded guilty to bank robbery, see 18 U.S.C. § 2113(a), and was 
sentenced to 188 months in prison. Mr. Forest filed a notice of appeal, but his appointed 
lawyer asserts that the appeal is frivolous and moves to withdraw under Anders 
v. California, 386 U.S. 738 (1967). Mr. Forest opposes counsel’s motion. See CIR. R. 51(b). 
Because counsel’s analysis appears to be thorough, we limit our review to the subjects 
she discusses plus the additional issue that Mr. Forest, disagreeing with counsel, 
believes has merit. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States 
v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
No. 16‐3200                                                                               Page 2 
 
            Mr. Forest entered a First Bank in East St. Louis, approached a teller, told her that 
he had a gun, and demanded money. While the teller was collecting cash, Mr. Forest 
walked up to the bank’s security guard and handed him a business card for his 
girlfriend’s cleaning company. Mr. Forest fled with more than $2,000. He later was 
identified in surveillance photographs by his girlfriend and indicted by a grand jury for 
bank robbery.   
             
            Given Mr. Forest’s unusual conduct during the robbery, his counsel asked the 
district court to have a clinical psychologist evaluate Mr. Forest to ascertain whether he 
was competent to stand trial. The psychologist diagnosed Mr. Forest with mild or 
moderate forms of major depressive disorder, alcohol and cocaine use disorders, and 
antisocial personality disorder. He also noted that Mr. Forest had received psychiatric 
treatment since 1999, and intermittently taken antidepressants and anti‐anxiety 
medications to manage his conditions. At the time of the evaluation, however, the 
psychologist reported that Mr. Forest did not appear to suffer from a severe mental 
disease or defect. Counsel then decided not to contest Mr. Forest’s competence to stand 
trial, and Mr. Forest later pleaded guilty to the pending charge. 
             
            After a probation officer prepared a presentence investigation report 
(recommending an imprisonment range of 151 to 188 months based on an offense level 
of 29 and a criminal history category of VI), Mr. Forest raised two objections. First, he 
disputed the two‐level upward adjustment under U.S.S.G. § 2B3.1(b)(2)(F), for making a 
“threat of death” during the robbery. Second, he objected to his classification as a career 
offender under U.S.S.G. § 4B1.1(b)(3). Mr. Forest argued that his prior Missouri 
conviction for first‐degree robbery was not a crime of violence because the conviction 
records did not reflect that he used, displayed, or identified any weapon during the 
offense. Mr. Forest also filed a motion requesting that his “troublesome mental health 
issues” be considered for mitigation purposes at sentencing or as a basis for a 
downward adjustment under U.S.S.G. § 5K2.13.1 
             
            The court adopted the presentence report’s calculation and sentenced Mr. Forest 
to 188 months. The court agreed with the probation officer that a two‐level increase 
under U.S.S.G. § 2B3.1(b)(2)(F) was appropriate because a bank teller reasonably would 
have interpreted Mr. Forest’s reference to a gun as a death threat. The court also 
rejected Mr. Forest’s career‐offender objection on grounds that his Missouri conviction 
for robbery was a crime of violence as contemplated by the guideline. The court relied 
                                                 
            1  R.71 at 1. 
No. 16‐3200                                                                           Page 3 
 
upon Mr. Forest’s admission in connection with his guilty plea that he had threatened 
to use a deadly dangerous instrument against a teller. With regard to Mr. Forest’s 
motion that the court consider his mental‐health condition, the court concluded that any 
mitigating aspects of that condition were substantially outweighed by his extensive 
criminal history, and declined to grant a downward adjustment under U.S.S.G. § 5K2.13 
because he did not present evidence that he was suffering from any significantly 
reduced mental capacity when he committed the robbery. 
         
        In her Anders submission, counsel informs us that Mr. Forest does not wish to 
withdraw his guilty plea, and thus she appropriately refrains from discussing the 
adequacy of the plea colloquy or the voluntariness of the plea. United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 
2002). 
         
        Counsel first considers whether Mr. Forest could challenge his classification as a 
career offender under U.S.S.G. § 4B1. She preliminarily concludes, and we agree, that 
any challenge to the constitutionality of the career‐offender guideline as void for 
vagueness would be frivolous because “the advisory Guidelines are not subject to 
vagueness challenges under the Due Process Clause.” Beckles v. United States, 137 S. Ct. 
886, 890 (2017). Counsel then assesses whether Mr. Forest could argue that the 
career‐offender guideline was improperly applied in his case. The district court adopted 
the calculations in the presentence report, which were based on the November 2015 
version of the guidelines, even though an amended version of the career‐offender 
provision had gone into effect in August 2016, before Mr. Forest’s sentencing hearing. 
The amendment, however, explicitly added the offense of robbery to the definition of 
“crime of violence.” U.S.S.G. § 4B1.2(a) (Aug. 2016) (“The term ‘crime of violence’ 
means any offense … that … is … robbery … .”). Counsel correctly determined that 
Mr. Forest would qualify as a career offender under both versions by virtue of his two 
prior felony convictions for crimes of violence, specifically first‐degree robbery and 
bank robbery. Under the November 2015 version of the guideline, robbery is identified 
in the commentary as a crime of violence. U.S.S.G. § 4B1.2(a), App. Note 1 (Nov. 2015) 
(“‘Crime of violence’ includes … robbery … .”). And, as we noted, the August 2016 
version of the guideline incorporated robbery in its definition of “crime of violence.” 
We thus agree with counsel that any challenge to the career‐offender designation would 
be frivolous.   
         
        Counsel also considers whether Mr. Forest could contest the application of the 
two‐level increase under U.S.S.G. § 2B3.1(b)(2)(F) for making a death threat. But counsel 
No. 16‐3200                                                                              Page 4 
 
properly concludes that this challenge would be irrelevant because the court sentenced 
Mr. Forest based on the higher offense level associated with the career‐offender 
provision. United States v. Turner, 604 F.3d 381, 384 (7th Cir. 2010).   
         
        Counsel next evaluates whether Mr. Forest could challenge the reasonableness of 
his 188‐month sentence, but appropriately concludes that such a challenge would be 
frivolous. Mr. Forest’s sentence is presumed reasonable because it is within the 
guidelines range, and we agree with counsel that the record presents no basis to disturb 
the presumption. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. 
Womack, 732 F.3d 745, 747 (7th Cir. 2013). The court adequately considered the factors 
set forth in 18 U.S.C. § 3553(a), including the serious nature of the offense, Mr. Forest’s 
mental‐health condition, and his troubling criminal history of seventeen felony 
convictions. 
         
        Finally, in his Rule 51(b) response, Mr. Forest argues that his Missouri conviction 
cannot be used as a qualifying offense under the career‐offender provision because 
neither the prosecuting attorney nor the foreperson of the grand jury endorsed the 
indictment, as required by Missouri Rule of Criminal Procedure 23.01. But a sentencing 
hearing is not an appropriate forum to challenge collaterally a qualifying offense, 
United States v. Jimenes, 852 F.3d 631, 634 (7th Cir. 2017) (citing Custis v. United States, 511 
U.S. 485, 487 (1994)), so any argument here would be frivolous. 
         
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.